Citation Nr: 1548309	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected right ear hearing loss disability. 
 
 2. Entitlement to service connection for disequilibrium, secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for hearing loss in the right ear with a non-compensable evaluation effective May 26, 2006. 

Throughout the appeal, the Veteran has asserted that his hearing loss disability is manifested by disequilibrium warranting additional compensation. (See December 2007 Notice of Disagreement (NOD)).  The RO addressed these contentions in a May 2013 supplemental statement of the case (SSOC).  Furthermore, the Veteran's representative submitted a July 2013 Statement of Representative in Appeals Case clearly stating that the Veteran wished to appeal the issue of entitlement to service connection for disequilibrium, claimed as a balance disorder as a symptom of bilateral hearing loss. 

The Veteran provided testimony at a videoconference hearing before the undersigned Veteran's Law Judge in August 2013.  A transcript of this hearing has been associated with the claims folder.  This appeal was remanded for further development in December 2013 and now returns again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets that further development is required in this case.  This appeal was remanded for further development in December 2013, for records to be associated with the claims folder, specifically, the report of an MRI of the brain and internal auditory canals taken in December 2012, and the videonystamography taken in December 2012.  The videonystamopgraphy record has been associated with the claims file; however, it does not appear that the MRI record was associated with the Veteran's claims file.  The MRI was apparently done at an outside facility, and while the order for this to be done has been associated with the claims file, the only report in the Veteran's claims file directs one to "SEE OUTSIDE REPORT"; no such report has been associated with the claims file.

A Remand by the Board confers on the veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id. As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.  A further attempt must be made to associate this record with the Veteran's claims file, or the Veteran's file should clearly state that such record is not available.

Further, the Board notes that the Veteran was recently given a VA audio examination in October 2015, which contained information relevant to the Veteran's current state of hearing loss, but without 	any supplemental statement of the case being issued.  This case must also be remanded in order that this evidence may be considered by the RO and a Supplemental Statement of the case issued before it is returned to the Board.

The Board regrets the further delay in adjudication of the Veteran's claim that an additional remand will create.  However, it is necessary to ensure that the Veteran receives all consideration due him under the law.


Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should ensure that the report of the MRI of the brain and internal auditory canals, taken in December 2012, is associated with the Veteran's claims folder.  If such record is unavailable, that should be clearly stated in the Veteran's claims file.

2. Thereafter, readjudicate the Veteran's claim to include consideration of all evidence received as a result of this remand, the VA examination conducted in October 2015, and all evidence of record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
David L. Wight
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




